DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/1/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the outside" in line 6 and “the atmosphere” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means to initiate combustion” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, although the specification discloses “igniter” to perform this function, there is no further disclosure of exactly what and “igniter” is , such as a pilot light, a match, a piezoelectric device…  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 
Claim Objections
Claim 4 is objected to because of the following informalities: In line 4 the term “a casing” is used which most likely was meant to be “said casing”, based on the specification and drawings.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In line 9 the term “said head exchanger” is used which most likely was meant to be “said heat exchanger”, based on the specification and drawings.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 9,074,779) and Rixen et al. (US 7,284,710).
Regarding claim 1, Robinson discloses an auxiliary heater (210) comprising a casing (215, Figure 6), a burner assembly (223) and a coolant tank (211) located within said casing, means to initiate combustion (not disclosed, but implied by that fact that the burner generates heat)  within said burner assembly to heat said coolant tank and coolant within said coolant tank, an exhaust manifold (250) extending from said burner assembly to the outside of said auxiliary heater and said casing to allow passage of combustion products from said burner assembly to the atmosphere (C4,L67-C5,L18), a first pump (243) to provide heated coolant from said coolant tank to a first heating loop 
However, Rixen disclose a heating system (15, Figure 2) wherein the heating solution tank (20), heat exchangers (24, 26), and pumps (22, 28) are all included with the case (C5, L41-60).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to integrate or include the aforementioned items within the unit for the ease of maintenance.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 9,074,779), Rixen et al. (US 7,284,710), and Wilnechenko et al. (US 2005/0139690).
Regarding claim 4, Robinson discloses an apparatus to heat potable water (234) with coolant from a coolant tank (211, Figure 6) located within a casing (215) comprising a burner assembly (213) to heat said coolant in said coolant tank, a casing to hold said coolant tank and said burner assembly, a heat exchanger located externally of said coolant tank  (211* see explanation supra) a first coolant circuit through said heat exchanger (221), a first potable water circuit (232) through said heat exchanger, a 
However, Rixen disclose a heating system (15, Figure 2) wherein the heating solution tank (20), heat exchangers (24, 26), and pumps (22, 28) are all included with the case (C5, L41-60).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to integrate or include the aforementioned items within the unit for the ease of maintenance.
Additionally, Wilnechenko discloses an auxiliary heater with a first sensor (154, Figure 1) to indicate potable water flow through said heat exchanger ([0027]) and to initiate operation of said first pump  (121) to pump said coolant through said heat exchanger, a second sensor (110) to indicate the temperature of said coolant flowing through said heat exchanger, said second sensor being adapted to initiate operation of said burner assembly when said first sensor indicates potable water movement and when said second sensor indicates said coolant temperature has dropped below a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOHN E BARGERO/Examiner, Art Unit 3762

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746